DETAILED ACTION
The communication dated 11/6/2020 has been entered and fully considered.
Claims 2-3 were canceled. Claims 1, 4, and 6 were amended. Claims 1 and 4-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/6/2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claim 1 has been withdrawn.
Applicant’s arguments, see page 7, filed 11/6/2020, with respect to claim 2 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejection of claim 2 has been withdrawn.
Applicant’s arguments, see page 7, filed 11/6/2020, with respect to claims 3-10 have been fully considered and are persuasive.  The dependency objections of claims 3-10 have been withdrawn.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Yoon et al. U.S. Publication 2006/0054195, the closest prior art, differs from the instant claims in failing to teach a latch head for attaching the latch to the latch post, the latch head comprising a partial circular ring forming two jaws between which is a latch head opening; a latch handle connected to the latch head for use in rotating the latch head about the latch handle such that at least a portion of the latch handle extends beyond the side of the sump and seal; and wherein the latch head opening is opposite the latch handle for permitting the latch head to be attached to the latch post. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sump mounting assembly taught by Yoon as claimed.
Claims 4-10 are allowed as they are dependent upon allowed claim 1.
As for claim 11, Yoon et al. U.S. Publication 2006/0054195, the closest prior art, differs from the instant claims in failing to teach a latch head for attaching the latch to the latch post; and a latch handle connected to the latch head for use in rotating the latch head about the latch post to an extended position such that the latch handle extends beyond the side of the sump; wherein rotation of the latch to an extended position compresses the seal against the tub lip, thereby preventing leaks through the tub opening. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Yoon as claimed.
Claims 12-20 are allowed as they are dependent upon allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711